      Case: 3:21-cv-00189-TMR Doc #: 1 Filed: 07/15/21 Page: 1 of 4 PAGEID #: 1




                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

Ricky A. Bush, Sr.                               :          CASE NO.:
1604 Rosina Drive
Miamisburg, OH 45342                             :          JUDGE:

       Plaintiff                                 :

vs.                                              :

O’Reilly Automotive Stores, Inc.                 :
c/o Statutory Agent,
CT Corporation System                            :
4400 Easton Commons Way
Suite 125                                        :
Columbus, OH 43219                                          COMPLAINT FOR PERSONAL
                                                 :          INJURIES; WITH JURY
And                                                         DEMAND ENDORSED HEREIN
                                                 :
Southern Graphics System, LLC d/b/a
Health Plan c/o Statutory Agent,                 :
Corporation Service Company
50 West Broad Street                             :
Suite 1330
Columbus, OH 43215                               :

       Defendants.                               :


                                JURISDICTION AND VENUE

        1.      Jurisdiction is proper in this Court pursuant to 28 U.S.C § 1332 as the parties are
citizens of different states and the amount in controversy exceeds $500,000.00.

       2.      Venue is properly vested in this Court pursuant to 28 U.S.C § 1391(b).
      Case: 3:21-cv-00189-TMR Doc #: 1 Filed: 07/15/21 Page: 2 of 4 PAGEID #: 2




                                   FIRST CLAIM FOR RELIEF

       3.      On or about April 3, 2019, Plaintiff Rick Bush, Sr. (hereafter “Plaintiff”) was a
business invitee of Defendant O’Reilly Automotive Stores, Inc. d/b/a/ O’Reilly Auto Parts
(hereinafter “O’Reilly”) located at 121 South Heincke Road, Miamisburg, Montgomery County,
Ohio, 45342.

         4.       Plaintiff slipped and fell on a slippery substance on the floor, believed to be motor
oil, after entering the O’Reilly store in Miamisburg, Ohio. The substance was dangerous to customers
of O’Reilly.

        5.      The oily substance on the floor was not open and obvious.

       6.       Defendant O’Reilly knew or should have known of the presence of the oily
substance.

       7.       No reasonable warning of the presence of the substance was provided by Defendant
O’Reilly to customers of the store, including Plaintiff.

         8.      Defendant O’Reilly has a duty to maintain the store in a reasonably safe condition
and to inspect the store in a manner designed to discover dangerous conditions and is vicariously
liable for the actions and inactions of its employees.

       9.     Defendant O’Reilly has a duty to warn business invitees of or remedy latently
dangerous conditions in its stores of which it has actual or constructive knowledge.

        10.     On April 3, 2019, Defendant O’Reilly, by and through its employees and agents,
negligently breached its’ duties of care owed to Plaintiff, including but not limited to, failing to warn,
remedy or prevent the accumulation of the substance that caused Plaintiff to slip and fall and through
its’ employee directly and negligently caused the hazardous condition and left the area without
warning to the peril of its’ customers.

       11.     As the direct and proximate result of the negligence and liability of Defendant
O’Reilly, Plaintiff sustained injuries and damages as follows:

        a.      Bodily injuries including neck pain, back pain, should pain, hip pain, knee pain,
                and wrist pain;

        b.      Great pain and suffering, both physical and emotional, and loss of ability to
                perform usual functions with said pain, suffering and loss of ability to perform
                usual functions reasonably certain to continue in the future;

        c.      Reasonable and necessary medical expenses in excess of $72,217.07;

        d.      Loss of wages in the amount of $8,640.00;
     Case: 3:21-cv-00189-TMR Doc #: 1 Filed: 07/15/21 Page: 3 of 4 PAGEID #: 3




       e.      Miscellaneous out of pocket expenses in an amount to be determined.


      12.     The aforesaid negligence and liability of Defendant O’Reilly was the direct and
proximate cause of the injuries and damages to Plaintiff.

        WHEREFORE, Plaintiff, Ricky A. Bush, Sr., demands judgment against Defendant,
O’Reilly Automotive Stores, Inc., in an amount in excess of $75,000.00, plus interest and the
cost of this action.


                               SECOND CLAIM FOR RELIEF

        13.    Plaintiff incorporates each and every allegation contained in the First Claim for
Relief as though fully rewritten herein.

       14.      Defendant, Southern Graphic Systems, LLC d/b/a Health Plan (hereafter
“Defendant Health Plan”) may have paid medical expenses on behalf of Plaintiff in connection
with the injuries as set forth in the First Claim for Relief.

        15.      As a result, Defendant Health Plan may have a vested interest in the within action
as a result of its claim of subrogation, if one so exists.

       16.    Defendant Health Plan is being joined in this action to defend and protect its
claim of subrogation, if one so exists.

       WHEREFORE, Plaintiff, Ricky A. Bush, Sr., demands that Defendant, Southern
Graphic Systems, LLC d/b/a Health Plan, appear and represent its interest in the within action or
be forever barred from pursuing its subrogation claim, if one so exists.

                                              Respectfully submitted,

                                              DYER, GAROFALO, MANN & SCHULTZ




                                               /s/ Kenneth J. Ignozzi
                                              Kenneth J. Ignozzi, Esq. (0055431)
                                              Attorney for Plaintiff
                                              131 North Ludlow Street
                                              Suite 1400
                                              Dayton, Ohio 45402
                                              Telephone: (937) 223-8888
                                              Facsimile: (937) 824-8630
                                              Email: kignozzi@dgmslaw.com
     Case: 3:21-cv-00189-TMR Doc #: 1 Filed: 07/15/21 Page: 4 of 4 PAGEID #: 4




                                       JURY DEMAND

        Now comes Plaintiff, by and through counsel, and hereby demands a trial by jury on all
issues of this matter.

                                            Respectfully submitted,

                                            DYER, GAROFALO, MANN & SCHULTZ




                                             /s/ Kenneth J. Ignozzi
                                            Kenneth J. Ignozzi, Esq. (0055431)
                                            Attorney for Plaintiff
                                            131 North Ludlow Street
                                            Suite 1400
                                            Dayton, Ohio 45402
                                            Telephone: (937) 223-8888
                                            Facsimile: (937) 824-8630
                                            Email: kignozzi@dgmslaw.com
